Title: From George Washington to Major Henry Lee, Jr., 7 October 1779
From: Washington, George
To: Lee, Henry Jr.


        
          Dear sir.
          Head Quarters West-point 7th October 1779.
        
        Your favor of the 3d inst. came to hand yesterday.
        I shall comply with your present ingagements to the spies, which you have promised to pay in specie: but as we have so little of this to spare for even the most pressing and important purposes within the

enemy’s lines—You will be careful to effect as much as possible with such other means as we have in our power; And as œconomical in all other expenditures as our circumstances are limited.
        It is an object at present particularly interesting to be well informed as to the enemy’s naval force—You will therefore be attentive to this, as well as to such other intelligence as may be of use.
        I have given a warrant to Captn Rudulph for the sum granted by Congress to the non-commissioned officers and privates concerned in the attack of Powles Hook. You will be pleased to distribute this money in proportion to the pay of the non-commissioned officers and privates, which was the manner observed in the case of Stoney-point. I am Dr Sir Your most obt servt
        
          Go: Washington
        
        
          P.S. You may in future, or while on your present command mark your letters private.
          I presume that you constantly keep an intelligent officer to observe the arrival or sailing of the enemy’s vessels—I wish to have his diary transmitted from time to time—say once a week—and more especially when any move extraordinary occurs in th⟨is line⟩.
        
      